NON-FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Drawings
The drawings were received on 5 November 2019.  These drawings are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of in the specification.
The abstract of the disclosure is acceptable.
The title of the invention is acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear what is the structure that is statically supporting the x-ray instrument and aligning it with the window of the centrifuge. What is the structural cooperative relationship between the x-ray instrument with the rest of the elements of the tri-axial centrifuge apparatus? Claims 2-16 are rejected for the same reason due to their dependency upon said claim.
Regarding claim 5, it is unclear if “at least two glass windows” includes the “window” previously recited in claim 1, upon which said claim depends, or to different windows.
Claim 6 recites the limitation "the at least one electrical sensor" in line 1. There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear what is the structure supporting the electrical sensor or what is the structural cooperative relationship between the electrical sensor with the rest of the elements of the tri-axial centrifuge apparatus.
Claim 7 recites the limitation "the at least one acoustic sensor" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear what is the structure supporting the acoustic sensor or what is the structural cooperative relationship between the acoustic sensor with the rest of the elements of the tri-axial centrifuge apparatus.
Regarding claim 9, it is unclear what is the structure supporting the fluid camera system or what is the structural cooperative relationship between the fluid camera system with the rest of the elements of the tri-axial centrifuge apparatus.
Regarding claim 11, it is unclear what is the structure supporting the electrical measurement jacket or what is the structural cooperative relationship between the electrical measurement jacket with the rest of the elements of the tri-axial centrifuge apparatus. Claim 12 is rejected for the same reason due to its dependency upon said claim.
Claim 13 recites the limitation "the at least one acoustic sensor" in line 2. There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear what structure is supporting the acoustic sensor. Is the acoustic sensor fixed to the tri-axial test casing?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Steiger et al. (U.S. Patent No. 5,265,461) in view of Potter (U.S. Patent Application Pub. No. 2005/0150273), Knight et al. (U.S. Patent Application Pub. No. 2005/0103094), and Troxler (U.S. Patent Application Pub. No. 2012/0304763).
Regarding claim 1, Steiger et al. discloses a tri-axial apparatus for testing of petro-physical properties of a test sample and gathering of geo-mechanical information (Abstract), the tri-axial centrifuge apparatus having: a tri-axial sample holder 616 (Fig. 8) located within an inner bore of a cell body 615; a piston assembly 613 to apply an axial 
Potter discloses an axial pressure fluid supply line operable to deliver an axial pressure fluid to a fluid chamber of a piston assembly 20 to apply an axial pressure on the test sample (Fig. 2); a centrifuge with a window 39 that is located on a portion of a path of the tri-axial sample holder, where the tri-axial sample holder is loaded in the centrifuge and spinning with the centrifuge, a measuring instrument 38, where the instrument is static and is aligned with the window of the centrifuge (Fig. 3). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the tri-axial apparatus of Steiger et al. with the axial pressure fluid supply line and the centrifuge taught by Potter for the purpose of re-creating lithostatic and thermal ambient conditions for testing of drill core samples (para. [0010]).
Knight et al. discloses the test fluid holder 53 being sealingly secured to the cell body and static relative to the cell body 13 and/or 29 (paras. [0042]-[0044]). It would have been obvious for one having ordinary skill in the art to have provided the tri-axial apparatus of Steiger et al. with the test fluid holder taught by Knight et al. for the purpose of using a centrifugal permeameter for testing permeant conductivity of a porous sample (Abstract).
Troxler discloses a static x-ray instrument for determining a characteristic of excavated material (Abstract). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the tri-axial apparatus of Steiger et al. with the x-ray instrument of Troxler for the purpose of determining characteristics of excavated material and to make non-contact-type measurements (para. [0073]).
Regarding claim 2, Steiger discloses a titanium tri-axial test casing 615, and wherein the tri-axial sample holder is located in the tri-axial test casing (col. 7 lines 39-42).
Regarding claim 3, Steiger does not disclose wherein the test fluid holder includes glass. 
Knight et al. teaches using glass to construct the walls of the sample chamber (para. [0038]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have constructed the test fluid holder of Steiger et al. out of glass as taught by Knight et al. for the purpose of using a material having sufficient mechanical strength to resist significant pressure changes of the fluid during sample testing (para. [0038]).
Regarding claim 4, Steiger does not disclose wherein the centrifuge includes an at least one additional tri-axial sample holder.
Potter discloses wherein the centrifuge includes an at least one additional tri-axial sample holder (Fig. 3). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the tri-axial apparatus of Steiger et al. with the sample holder configuration taught by Potter for the purpose of re-creating lithostatic and thermal ambient conditions for testing of drill core samples (para. [0010]). 
Regarding claim 5, Steiger does not disclose wherein the centrifuge includes at least two glass windows. 
Potter discloses wherein the centrifuge includes at least one glass window (Fig. 3). The court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04. In this case, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have duplicated the window on the centrifuge of Potter, without producing any new and unexpected results. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the tri-axial apparatus of Steiger et al. with the centrifuge window taught by Potter for the purpose of taking real time measurements (para. [0021]).
Regarding claim 7, Steiger discloses wherein the at least one acoustic sensor includes a transducer (Abstract).
Regarding claim 8, Steiger in view of Troxler discloses an x–ray instrument (paragraph [0073]), but does not disclose wherein the x-ray instrument is operable to perform an x-ray scan while the centrifuge is operating. However, regarding limitations recited in claim 8 which is directed to a manner of operating a centrifuge apparatus (e.g., “to perform an x-ray scan while the centrifuge is operating”), it is noted that the manner of operating a disclosed device does not further limit an apparatus claim.  As held in In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) at 580, “the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself”. See MPEP 2115. Steiger in view of Troxler discloses all of the recited structure irrespective of the manner in which said structure is operated.
Regarding claim 10, Steiger discloses wherein the test fluid holder has an electrical measurement feed 622.
Regarding claim 11, Steiger discloses an electrical measurement jacket 808 (col. 9 lines 3-49; Fig. 11).
Regarding claim 12, Steiger discloses a piston seal 824 forming a seal between an inner bore of electrical measurement jacket and an outer diameter of a piston member of the assembly, and a base seal 822 forming a seal between the inner bore of the electrical measurement jacket and a base member of the tri-axial sample holder, the piston seal and the base seal sealing the test fluid from the cell body outside of the electrical measurement jacket (col. 9 lines 3-49; Fig. 11).
Regarding claim 13, Steiger discloses a tri-axial test casing, and wherein the at least one acoustic sensor is rotationally fixed relative to the tri-axial test casing (e.g., Fig. 1 and 8). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Steiger et al. (U.S. Patent No. 5,265,461) in view of Potter (U.S. Patent Application Pub. No. 2005/0150273), Knight et al. (U.S. Patent Application Pub. No. 2005/0103094), and Troxler (U.S. Patent Application Pub. No. 2012/0304763), as applied to claim 1, and further in view of Abdel-Hadi et al. (U.S. Patent No. 7,055,374).
Regarding claim 6, modified Steiger does not disclose wherein the at least one electrical sensor is operable to gather data during the testing of a sample and store data for downloading at a later time.
Abdel-Hadi et al. discloses wherein the at least one electrical sensor is operable to gather data during the testing of a sample and store data for downloading at a later time (col. 5 lines 8-16). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the tri-axial apparatus of modified Steiger et al. with the sensor of Abdel-Hadi et al. for the purpose of converting data to digital form (col. 5 lines 8-16).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Steiger et al. (U.S. Patent No. 5,265,461) in view of Potter (U.S. Patent Application Pub. No. 2005/0150273), Knight et al. (U.S. Patent Application Pub. No. 2005/0103094), and Troxler (U.S. Patent Application Pub. No. 2012/0304763), as applied to claim 1, and further in view of Kaufman et al. (U.S. Patent Application Pub. No. 20100274367)
Regarding claim 6, modified Steiger does not disclose wherein the at least one electrical sensor is operable to gather data during the testing of a sample and store data for downloading at a later time. 
Kaufman et al. discloses wherein at least one electrical sensor 112 is operable to gather data during testing of a sample and store data for downloading at a later time (paragraph [0022]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the tri-axial apparatus of modified Steiger with the sensor of Kaufman et al. for the purpose of valuing characteristics of a process or component (paragraph [0022]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Steiger et al. (U.S. Patent No. 5,265,461) in view of Potter (U.S. Patent Application Pub. No. 2005/0150273), Knight et al. (U.S. Patent Application Pub. No. 2005/0103094), and Troxler (U.S. Patent Application Pub. No. 2012/0304763), as applied to claim 1, and further in view of Gropper (U.S. Patent No. 3391597).
Regarding claim 9, modified Steiger does not disclose a fluid camera system. 
Gropper discloses a fluid camera system (Abstract). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the tri-axial apparatus of modified Steiger with the fluid camera system of Gropper for the purpose of analyzing a sample in solution in a centrifuge system (Abstract).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Steiger et al. (U.S. Patent No. 5,265,461) in view of Potter (U.S. Patent Application Pub. No. 2005/0150273), Knight et al. (U.S. Patent Application Pub. No. 2005/0103094), and Troxler (U.S. Patent Application Pub. No. 2012/0304763), as applied to claim 1, and further in view of Meadows et al. (U.S. Patent Application Pub. No. 2013/0228019).
Regarding claims 15 and 16, Steiger does not disclose where the piston assembly is an axially oriented piston assembly with a piston stem located entirely within the inner bore of the cell body; where the axially oriented piston assembly is operable to apply the axial pressure on the test sample that is greater than the biaxial #6058316.3Page 31 of 33confining pressure applied on the test sample, and is operable to apply the axial pressure on the test sample independent of increasing the biaxial confining pressure on the test sample.
Meadows et al. discloses where the piston assembly is an axially oriented piston assembly with a piston stem 130 located entirely within the inner bore of the cell body 112, the axially oriented piston assembly operable to apply an axial pressure on a test sample that is greater than a biaxial confining fluid pressure applied on the test sample, and operable to apply the axial pressure on the test sample independent of increasing the biaxial confining fluid pressure on the test sample (para. [0036], [0067], [0079], [0080]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the tri-axial apparatus of modified Steiger et al. with the piston assembly taught by Meadows et al. for the purpose of measuring mechanical properties of a cement sample (para. [0005]). 

Allowable Subject Matter
Claim 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, because the prior art does not teach or suggest further including a test fluid circulation system having a test fluid line extending between the tri-axial sample holder and the test fluid holder and a fluid circulation line extending outside of the cell body between the test fluid holder and the tri-axial sample holder, the test fluid circulation system providing a fluid circulation path for the test fluid, and in combination with the other claimed structural elements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496.  The examiner can normally be reached on MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Shuyi S. Liu/Examiner, Art Unit 1774